                                                                       FILED
                 IN THE UNITED STATES DISTRICT COURT                    DEC 1 12019
                     FOR THE DISTRICT OF MONTANA
                                                                        Clerk, U.S Courts
                          MISSOULA DIVISION                             District Of Montana
                                                                         Missoula Division




 KEITH JONES,
                                                  CV 18-146-M-DLC
                      Plaintiff,

        vs.                                        ORDER

 BNSF RAILWAY COMPANY, a
 Delaware corporation,

                      Defendant.


      Before the Court are four discovery motions: (1) Plaintiff Keith Jones's First

Motion to Compel Discovery Responses and for Leave of Court to Supplement

Expert Disclosures (Doc. 30); (2) Defendant BNSF Railway Company's First

Motion for Protective Order (Doc. 36); (3) Jones's Second Motion to Compel

(Doc. 39); and (4) BNSF's Motion for Protective Order regarding PMP and ICP

(Doc. 45). The Court grants in full BNSF's second motion for a protective order.

(Doc. 45.) All other motions are granted in part and denied in part. (Docs. 30, 36,

45.) A hearing on the motions is unnecessary.

                      PROCEDURAL & LEGAL BACKGROUND

      PlaintiffKeith Jones worked for Defendant BNSF from April 10, 2006 to

July 9, 2010 and again from February 21, 2011 until his termination on July 17,


                                        -1-
2017. He alleges that BNSF took adverse employment actions against him on two

occasions: (1) when BNSF investigated and disciplined him in January 2017; and

(2) again when BNSF fired him in July of that year. (Doc. 1.) Jones claims that

the investigation and termination are unlawful under the Federal Rail Safety Act,

49 U.S.C. § 20109, because they were in response to him making internal reports

and external complaints regarding safety. In relevant part, the FRSA reads:

      (b) Hazardous safety or security conditions.-

      ( 1) A railroad carrier engaged in interstate or foreign commerce, or an
           officer or employee of such a railroad carrier, shall not discharge,
           demote, suspend, reprimand, or in any other way discriminate
           against an employee for-

            (A) reporting, in good faith, a hazardous safety or security
                condition;

            (B) refusing to work when confronted by a hazardous safety or
                security condition related to the performance of the
                employee's duties, if the conditions described in paragraph
                (2) exist; or

            (C) refusing to authorize the use of any safety-related
                equipment, track, or structures, if the employee is
                responsible for the inspection or repair of the equipment,
                track, or structures, when the employee believes that the
                equipment, track, or structures are in a hazardous safety or
                security condition, if the conditions described in paragraph
                (2) exist.

      (2) A refusal is protected under paragraph (l)(B) and (C) if-

            (A) the refusal is made in good faith and no reasonable
                alternative to the refusal is available to the employee;


                                        -2-
             (B) a reasonable individual in the circumstances then
                 confronting the employee would conclude that-

                   (i)    the hazardous condition presents an imminent
                          danger of death or serious injury; and

                   (ii)   the urgency of the situation does not allow sufficient
                          time to eliminate the danger without such refusal;
                          and

             (C) the employee, where possible, has notified the railroad
                 carrier of the existence of the hazardous condition and the
                 intention not to perform further work, or not to authorize the
                 use of the hazardous equipment, track, or structures, unless
                 the condition is corrected immediately or the equipment,
                 track, or structures are repaired properly or replaced.

49 U.S.C. § 20109(b).

      "A claim for unlawful retaliation under the FRSA has two stages: the prima

facie stage, see 49 U.S.C. § 42121(b)(2)(B)(i)-(iii); 29 C.F.R. § 1982.104(e), and

the substantive stage, see 49 U.S.C. § 42121(b)(2)(B)(iii)-(iv); 29 C.F.R.

§ 1982.109(a)-(b)." Rookairdv. BNSF Ry. Co., 908 F.3d 451,459 (9th Cir. 2018).

Each stage requires application of a burden-shifting framework.

      First, the employee must establish a prima facie case for retaliation by

alleging the existence of four elements:

      (i) The employee engaged in a protected activity (or ... was perceived
      to have engaged or to be about to engage in protected activity);

      (ii) The respondent knew or suspected that the employee engaged in the
      protected activity (or ... perceived the employee to have engaged or to
      be about to engage in protected activity);


                                           -3-
       (iii) The employee suffered an adverse action; and

       (iv) The circumstances were sufficient to raise the inference that the
       protected activity (or perception thereof) was a contributing factor in
       the adverse action.

29 C.F.R. § 1982.104. If the employee meets his or her burden, the employer can

defeat the employee's prima facie case by "demonstrat[ing], by clear and

convincing evidence, that the employer would have taken the same unfavorable

personnel action in the absence of [the protected activity]." 49 U.S.C.

§ 4212l(b)(2)(B)(ii).

       Second, "[a]t the substantive stage, a violation will be found 'only if the

complainant demonstrates that any [protected activity] was a contributing factor in

the unfavorable personnel action alleged in the complaint." Rookaird, 908 F.3d at

460 (quoting 49 U.S.C. § 4212l(b)(2)(B)(iii)) (emphasis and alteration in original).

"Then-like at the prima facie stage-the employer can defeat the retaliation claim

'if the employer demonstrates by clear and convincing evidence that the employer

would have taken the same unfavorable personnel action in the absence of [the

protected activity]." Id. (quoting 49 U.S.C. § 4212l(b)(2)(B)(iv)) (alteration in

original).

       Important for purposes of this Order are the "contributing factor"

requirements of both stages. To prevail at the substantive phase of his FRSA

claim, Jones must prove to the jury BNSF's "discriminatory or retaliatory intent"


                                         -4-
by demonstrating, "by a preponderance of the evidence, that [Jones's] protected

conduct was a contributing factor to the adverse employment action-i.e., that it

tended to affect the decision in some way." Frost v. BNSF Ry. Co., 914 F.3d 1189,

1195-96 (9th Cir. 2019). At the prima facie stage, the issue is the same, but the

plaintiff need not prove his or her theory by a preponderance of the evidence. See,

e.g., Rookaird, 908 F.3d at 462--67 & n.6. "A 'contributing factor' includes 'any

factor, which alone or in connection with other factors, tends to affect in any way

the outcome of the decision."' Rookaird, 908 F.3d at 461 (quoting Gunderson v.

BNSF Ry. Co., 850 F.3d 962,969 (8th Cir. 2017)). It may be shown through

circumstantial evidence, Araujo v. NJ. Transit Rail Ops., Inc., 708 F.3d 152, 160-

61 (3d Cir. 2013), including, for example:

      Temporal proximity, indications of pretext, inconsistent application of
      an employer's policies, an employer's shifting explanations for its
      actions, antagonism or hostility toward a complainant's protected
      activity, the falsity of an employer's explanation for the adverse action
      taken, and a change in the employer's attitude toward the complainant
      after he or she engages in protected activity.

Ray v. Union Pac. R.R. Co., 971 F. Supp. 2d 869, 885 (S.D. Iowa 2013) (quoting

Defrancesco v. Union R.R. Co., Dep 't of Labor Admin. Rev. Bd. 10-114 (2012),

2012 WL 694502).




                                        -5-
                                  LEGAL STANDARD

      Rulings on discovery issues fall within the Court's broad discretion over

case management. Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). The

scope of discovery extends to all

      nonprivileged matter that is relevant to any party's claim or defense and
      proportional to the needs of the case, considering the importance of the
      issues at stake in the action, the amount in controversy, the parties'
      relative access to relevant information, the parties' resources, the
      importance of the discovery in resolving the issues, and whether the
      burden or expense of the proposed discovery outweighs its likely
      benefit.

Fed. R. Civ. P. 26(b )( 1). For purposes of discovery, relevance is relatively

expansive, "encompass[ing] any matter that bears on, or that reasonably could lead

to other matter that could bear on, any issue that is or may be in the case."

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,351 (1978). "If the information

sought might reasonably assist a party in evaluating the case, preparing for trial, or

facilitating settlement, it is relevant to the subject matter involved in the pending

action." Cintron v. Title Fin. Corp., 9:17-cv-108-M-DLC, 2018 WL 6605901, at

* 1 (Dec. 17, 2018) (quotation omitted). The information "need not be admissible

at trial if the discovery appears reasonably calculated to lead to the discovery of

admissible evidence." Fed. R. Civ. P. 26(b)(l). A court may act to limit

unreasonably cumulative, overbroad, unduly burdensome, or irrelevant discovery.

Fed. R. Civ. P. 26(b)(2)(c).


                                          -6-
      A party may move to compel disclosure when it is unable to access

information through its discovery requests. Fed. R. Civ. P. 37(a)(2)(A). "The

moving party bears the burden of showing that the discovery sought is 'relevant' as

defined above, and the party resisting discovery bears the burden of showing that

nondisclosure is appropriate." Cintron, 2018 WL 6605901, at * 1. The flipside of a

motion to compel is a motion for a protective order, which may be granted "to

protect a party ... from annoyance, embarrassment, oppression, or undue burden

or expense." Fed. R. Civ. P. 26(c)(l).

      This Court "takes an expansive view regarding relevance for purposes of

discovery. At risk of stating the obvious, subject matter or documents may be

relevant, as defined in the preceding paragraphs, for purposes of discovery, but will

not meet the more stringent standard of relevance to constitute admissible evidence

at trial." Cintron, 2018 WL 6605901, at *I.

      Here, then, the question is whether the information Jones seeks to discover

and BNSF seeks to avoid disclosing may be (or may lead to) direct or

circumstantial evidence tending to show the reasons for his termination. This

includes information probative of: the states of mind of individual decisionmakers,

including company policies and procedures that arguably may have influenced

those decisionmakers; and BNSF's general treatment of individuals similarly

situated to Jones.


                                         -7-
                                    DISCUSSION

        The Court considers the four pending motions in turn, keeping in mind the

requirements of a FRSA claim for wrongful termination and the guiding discovery

standards.

   I.      Jones's First Motion to Compel (Doc. 30)

        Jones requests data regarding comparators---other BNSF employees accused

of violating the same rule( s}-and specific documents from the personnel files of

his supervisors-Incentive Compensation Plan ("ICP"), Performance Management

Process ("PMP"), and merit award documents. He further requests additional time

to supplement expert reports following receipt of additional discovery. The Court

grants the motion in part.

        A. Comparator Data

        Jones asked for information about employees "charged and/or notified of

alleged violation of the same type of rule violation" as Jones, including "copies of

each and every BNSF audit or analysis ofBNSF waiver, alternative handling,

leniency, discipline or no discipline for each employee notified of possible rule

violation for each and every rule that Plaintiff was charged of violating" and

"documents, reports, data, information, investigations summaries, audits, studies,

or research regarding each and every BNSF employee charged with any of the




                                        -8-
same rules violations" as Jones from 2012 through the present. (Doc. 31-1 at 4, 29,

31.)

       Although it had not yet produced anything prior to submitting its response

brief, BNSF has represented that it is not adverse to giving Jones some comparator

data. However, it disagrees with the scope of Jones's request, suggesting that it

would be willing to give data regarding Montana employees accused of the same

conduct in 2016 and 2017. (Doc. 31-2 at 16---27, 47--48.) Thus, there are three

points of dispute between the parties. First, Jones wants seven years of data, and

BNSF has offered two. Second, Jones wants company-wide data, and BNSF has

offered to give Montana-specific information. Third and finally, Jones seeks

information regarding employees charged with violating the same rule as Jones,

while BNSF argues that Jones should get only data about employees accused of the

same conduct as Jones.

       The issue of entitlement to comparator data is not new to this Court (or to

the parties' attorneys). In 2015, Magistrate Judge John T. Johnston ruled that a

FRSA plaintiff was entitled to approximately four years of comparator data, noting

that "[m]uch of the information [the plaintiff sought] appears relevant." See

Brewer v. BNSF Railway Co., 14-cv-65-GF-BMM-JTJ, at *5-8 (D. Mont. Nov. 20.

2015). Here, as in Brewer, the plaintiff is entitled to much of what he requests.

Data regarding similarly situated employees may tend to confirm or deny Jones's


                                         -9-
theory that he was disciplined and/or terminated because of his engagement in a

protected activity, and it may lead to further discoverable information. See Ray,

971 F. Supp. 2d at 885.

         BNSF is in part correct that the request is broader than it ought to be, and the

Court will accordingly order production of data from a relatively shorter period of

time. However, the Court cannot agree with BNSF that Jones's request is so broad

that it is neither "relevant" nor "proportional" to the needs of the case. Fed. R. Civ.

P. 26. By limiting the time period for comparator data, there is less risk that the

"discovery sought is unreasonably cumulative or duplicative." Fed. R. Civ. P.

26(c).

         To the degree that BNSF will produce evidence that is not relevant to Jones's

theory, the appropriate remedy will be exclusion at trial. Given the relative ease

with which the evidence can be compiled and produced-as demonstrated by the

production of comparable evidence in Wooten v. BNSF Ry. Co., 9:16-cv-139-DLC

(D. Mont.), and the testimony of a BNSF employee in the case of Wallis v. BNSF

Ry. Co., No. CV 13-40-TSZ (W.D. Wash.)-BNSF does not face a burden so heavy

as to outweigh the value of production. Indeed, BNSF's request to limit

production to only those employees accused of the same conduct as Jones would

likely increase the burden of production, as Jones's conduct has not been precisely

defined, while he was clearly accused of violating a specific (if expansive) rule. It


                                           -10-
remains unexplained how narrowly or broadly BNSF would construe Jones's

conduct. And that determination-the comparability of any other employee's

conduct-should not be solely BNSF's to make.

       In any event, given the broad scope of relevance for discovery purposes (and

the narrower scope at trial), the Court is convinced that overbreadth is a lesser evil

than underproduction. At trial, appropriate comparators will be those "similarly

situated," with "similar jobs and display[ing] similar conduct." Vasquez v. Cty. of

Los Angeles, 349 F.3d 634,641 (9th Cir. 2003). Whether a BNSF employee is

"similarly situated" presents "a question of fact," and Jones needs access to data to

determine whether the standard is met. Beck v. United Food & Commercial

Workers Union Local 99, 506 F.3d 874, 885 n.5 (9th Cir. 2007). BNSF cannot

limit discovery under the standard of relevance governing admissibility at trial.

       Finally, the parties have already agreed that BNSF can act to protect the

identities of individual employees by providing only their initials. (Doc. 32 at 20-

21.) While it is unclear why-given this agreement-BNSF raises this issue in its

brief, the Court agrees with the parties and orders that BNSF may identify

individuals by their initials.

       Thus, the Court orders BNSF to produce nationwide comparator data from

2016 through the present, with the point of comparison defined as employees




                                         -11-
accused of violating the same rule (1.6) as Jones. BNSF may list individuals by

initial rather than name.

      B. Incentive Compensation Plan ("ICP"), Performance Management
         Process ("PMP"), and Merit Award Documents

      Jones next seeks an order to compel BNSF to produce personnel documents

for management-level employees involved in the decisions to discipline and

terminate Jones. Jones requested: (1) "a copy of the PMP ... evaluations, goals,

metrics and ratings for each BNSF management person involved in the disciplinary

investigations, testimony, preservation of evidence, discipline assessment,

discipline appeal, and/or PEPA Board review ... , [including] the metrics used or

relied upon by BNSF management for each evaluation"; (2) "documents

containing information or data regarding metrics, goals, objectives, self-ratings,

and supervisor ratings, and whether or not ICP bonuses and/or merit raises would

be given" to certain railroad officers; (3) "copies of any BNSF Daily Performance

Reports, Safety Metrics and Reporting, Velocity Score Cards, Dwell Statistics,

and/or Velocity Statistics and measurements" comparing BNSF divisions and

officers; (4) "documents reflecting the Performance and/or Corporate Goals,

including the Corporate Dashboard, Daily Performance Report, Safety Metrics and

Reporting, and Velocity Scorecard" for certain BNSF officers; (5) and PMP/ICP

reports for specific officers (Docs. 31-1 at 51, 54, 58; 32-11 at 2-3; 32-12 at 3).



                                         -12-
      Jones specifically requested varying degrees of information regarding

certain individuals: William Reed, James Pino, Dan Fransen, Rick Stauffer, Rico

Mantini, Rance Randle, Landon Boggs, Brian Clunn, Chris Lucero, and Jon

Gabriel. In response to Jones's discovery request, BNSF produced documents as

to three of those employees, Stauffer, Clunn, and Gabriel. BNSF now produces

documents in camera for the Court's review regarding Pino, Boggs, Mantini,

Fransen, Randle, and Lucero. In his reply brief, Jones generally contends that

information should be provided regarding any individual involved in Jones's

discipline and termination, and he addresses with particularity why four of the

employees-Pino, Fransen, Randle, and Lucero---should be seen as decision-

makers. The Court agrees that the documents relating to these four individuals

must be produced. Additionally, having reviewed the documents submitted in

camera, it determines that Mantini' s documents should also be made available to

Jones, given his role in overseeing safety operations in Jones's division.

      BNSF argues that further production is unwarranted because "such personal

information: (1) is not relevant to any claim or defense in this case; (2) is

harassing; (3) violates the employees' right of privacy; (4) is not proportional to the

needs of the case; and (5) is privileged and confidential information of persons not

a party to this matter." (Doc. 32 at 29.) The Court is unconvinced.




                                         -13-
      Relevance, for purposes of discovery, is construed broadly; because the

requested documents could show an incentive to discipline or terminate Jones, the

relevance test is met for those managerial employees potentially involved in

Jones's termination. (As the attorneys involved in this litigation well remember,

some of the challenged documents ultimately proved relevant in Wooten v. BNSF

Ry. Co., 9:16-cv-139-DLC.) If the materials eventually prove to be without

probative value, they will not be admitted and seen by the jury.

      Additionally, while the documents may feel embarrassing or personal to the

employees, they are personnel documents, and this is a case involving personnel

decisions. This simply is not the sort of sensitive personal information giving rise

to a valid objection to discovery. To the degree that BNSF's objections are based

on "harass[ment]," "privacy," and "confidential[ity]," those concerns are

sufficiently addressed by the parties' protective order and the redaction of

information already made in the documents produced in camera. See infra p. 26-

28. While the Court recognizes that the employees involved would prefer to not

have these materials reviewed by Jones' s attorneys----or to answer questions related

to their job performance and compensation during their depositions-such

preferences do not give rise to valid objections to discovery.

      The Court agrees that the ICP, PMP, and Merits Award documents

relating to Pino, Fransen, Randle, and Lucero should be available to Jones.


                                        -14-
Additionally, having reviewed the documents submitted in camera, it determines

that Montini's documents should also be made available to Jones in light of his

role in overseeing safety operations in Jones's division. These documents shall be

designated as "Confidential-Attorney's Eyes Only," as defined within the parties'

stipulated protective order.

         C. Supplementation

         The parties agreed that Jones may take additional time to provide expert

disclosures. (Doc. 32 at 33-34.) However, there appears to be a misunderstanding

or disagreement regarding the length of the extension. (Doc. 41 at 15.) The Court

finds that Jones ought to have an opportunity to incorporate newly discovered

evidence to which he is entitled, and it therefore orders that Jones may

supplement expert opinions and/or provide new expert disclosures, consistent

with the deadlines elsewhere established in this Order.

   II.      BNSF's First Motion for a Protective Order (Doc. 36)

         BNSF seeks a protective order quashing Jones's Rule 30(b)(6) depositions.

Jones requested BNSF produce corporate designees to submit to deposition on

seven separate topics. BNSF scheduled four 30(b)(6) depositions in response.

Assuming that none of the issues have been mooted by those depositions, the Court

considers each topic in turn.




                                         -15-
      A. Topics 1 & 2-ICP/PMP Information

      As discussed above, see supra p. 12-15, the Court has ordered production of

ICP and PMP information for various management-level employees. The analysis

of this issue is no different. If it has not already, BNSF must make available for

deposition an individual or individuals capable of answering questions regarding

the ICP and PMP process for the same employees discussed above. See supra p.

12-15. The confidentiality protections discussed elsewhere in this Order, see infra

p. 26-28, adequately address BNSF's concerns regarding disclosure of private

information. The Court will not limit the scope of the deposition(s) on the basis

of any individual's privacy interests.

      B. Topic 3-PEPA Board Review

      Jones requested BNSF designate an individual to answer questions regarding

"[a]ll records, information, data reports, memoranda, emails, opinions expressed or

received and any ESI created, sent, copied to, or received by any participant at or

invitee to the BNSF September 2017 PEPA Board meeting relating to BNSF's

termination of Plaintiff's employment and any review thereof." (Doc. 43-1 at 3.)

BNSF argues, in relevant part, that the request is "overly broad" and "discovery on

discovery." (Doc. 37 at 11.) BNSF also points out that Jones has had an

opportunity to depose the individual who made the termination recommendation

and was present at the relevant PEPA Board meeting. Jones responds that this


                                         -16-
individual was not a 3 O(b )(6) deponent capable of answering questions regarding

recordkeeping and -sharing.

      The Court agrees with BNSF that this particular request is broad and

difficult to understand. However, it also agrees with Jones that he is entitled to

learn about how the information that factored into the decision by the PEPA Board

was compiled and shared. Thus, it limits the scope of deposition on this issue.

BNSF must make available for deposition an individual or individuals capable of

answering questions regarding the creation and sharing of information by

participants in the PEPA Board meeting relating to Jones's termination. The

deponent need not have personal knowledge of the PEPA Board's deliberation at

that meeting, but he or she must know how records are compiled and shared for

review by the PEPA Board.

      C. Topic 4---Comparator Data

      As with the analysis of the depositions relating to ICP and PMP information,

the Court's earlier analysis regarding production of comparator data largely

controls the scope of the 30(b)(6) deposition(s) on this topic. However, Jones's

request is so broad that it is highly unlikely any individual working for BNSF will

have the detailed knowledge he seeks. Thus, the Court will limit the scope of these

depositions, as Judge Johnston did in Brewer, No. 14-65-GF-BMM-JTJ.




                                        -17-
      BNSF must make available for deposition an individual or individuals

capable of answering questions regarding other employees charged with

violating the same rule or rules as Jones during the years 2016 through the

present, including: the identity of who charged the other employees with the

violations; whether the other employees had made safety-related complaints; and

what discipline, if any, was assessed. The identities of those employees charged

with violations and of those who charged the employees with violations will be

indicated by first and last initials only.

       D. Topic 5--Accommodation for Sleep Apnea

       Jones seeks to depose a person who will discuss "BNSF's policies, work

rules, low hours and availability policies, statistics, metrics and/or procedures

regarding compliance, non-compliance, and accommodation of employees-

especially locomotive engineers and/or conduct[s]--diagnosed with sleep apnea or

complaining of fatigue, both generally and as specifically applied, offered or

considered for Plaintiff from January 1, 2016 through the present." (Doc. 43-1 at

4.) The Court notes that BNSF identified an employee to discuss the general

process of accommodating employees with health concerns and/or disabilities.

       The Court hopes that this employee's deposition moots any dispute

regarding this issue. In the event that it does not, the Court determines that BNSF

has fulfilled its discovery obligations as to this issue. First, the information


                                             -18-
requested is likelier to become available through interrogatories and/or requests for

production. Second, a supervisory employee familiar with the general leave

policies is an appropriate deponent to address Jones' s "questions about whether

and to what extent [general] policies apply when employees ... have intermittent

leave approved ... under circumstances where requirement to exercise that leave is

difficult to anticipate." (Doc. 43 at 10.) Jones's "susp[icion]" that BNSF actually

applies its leave policies in a discriminatory manner will need to be supported by

documentary evidence before he can use the 30(b )(6) process to prove his claims.

(Doc. 43 at 10.)

      E. Topic 6-BNSF Scheduling

      Jones seeks to depose an employee to discuss:

      BNSF programs, policies, studies, initiatives, rules, procedures, data,
      statistics, cost-benefit analyses and methods used or considered by
      BNSF management from January 1, 2016, though the present in
      determining worker on-duty/off-duty scheduling, crew management,
      line-ups, changes to employee crew available/adequate employee rest,
      predictive or unpredictable employee work schedules, low hours or
      availability policies, practices and statistics and potential impact to
      worker safety, fatigue, and/or BNSF fatigue management regarding
      conductors and engineers.

(Doc. 43-1 at 4.)

      BNSF contends that the request is so broad that BNSF cannot possibly

designate an appropriate individual. The Court agrees that the notice could be

worded differently to make compliance easier. However, it understands Jones's


                                        -19-
meaning well enough. BNSF must make available for deposition an individual

or individuals capable of answering questions regarding how BNSF chooses its

scheduling processes and what factors go into that choice, from 2016 through

the present day.

      F. Topic 7-BNSF Anti-Harassment Programs and Auditing

      The Court notes that Jones has had an opportunity to depose an individual

with the apparent authority and knowledge to discuss BNSF's auditing of anti-

harassment programs and policies. It hopes that any dispute as to this deposition

has been made moot. However, in the event that it is not, BNSF must give notice

of and make available for deposition an individual or individuals capable of

answering questions regarding how BNSF audits and enforces its anti-harassment

programs and policies. This information may be relevant to determining if Jones's

termination was retaliatory.

   III.   Jones's Second Motion to Compel

      Unlike his first, more narrow motion, Jones's Second Motion to Compel is

an omnibus motion. He requests that Court order BNSF to respond to his Requests

for Production Nos. 12, 20, 42, and 50 and allow redeposition ofBNSF witnesses

on the basis of their failure to answer questions during initial depositions.

      A. Request for Production 12




                                         -20-
      Jones requested "copies of all BNSF's rules interpretations, rules guidance,

or other communication available to any officer, management official, or employee

of BNSF interpreting, analyzing, discussing, or providing information on each and

every rule that BNSF claims that Plaintiff violated relating to this litigation."

(Doc. 40-1 at 2.)

      BNSF argues that "whether BNSF decisionmakers interpreted the rules

correctly is not the issue in an employment case such as this." (Doc. 44 at 7.) This

may be true, but that does not make BNSF policies regarding rule interpretation

undiscoverable. How BNSF decisionmakers interpreted the rules is relevant to

whether Jones would have been disciplined and/or terminated had he not engaged

in protected activity. And official guidance on rules interpretation is probative of

the decisionmakers' interpretation.

      IfBNSF has any additional materials responsive to Jones's request, they

must be produced.

      B. Request for Production 20

      Jones asked for "each document, item of electronically stored information,

and tangible thing that indicates, for the four employees immediately above and

immediately below Plaintiff on BNSF's seniority roster, the gross wages paid to

each such employee in each calendar year from 2009 through the present as well as

the employee's craft, redacting employees' names and/or other identifying


                                         -21-
information to the extent necessary showing information similar to that contained

in Exhibit 11 attached hereto." (Doc. 31-1 at 39.)

         BNSF contends that it produced what it reasonably understood Jones to have

been requesting; it further asserts that it will produce what Jones now requests.

The Court assumes that BNSF has already done so, as Jones does not address this

issue in his reply brief. Thus, the Court denies as moot Jones's motion as to this

issue.

         C. Request for Production 42

         Jones requested that BNSF "[p]roduce copies of the BNSF Internal Control

Plan and supporting documents, including all revisions and variations that existed

between the years of 2012-present." (Doc. 31-1 at 58.) BNSF claims to have

given Jones what he requests upon receipt of Jones's motion, but Jones avers that

BNSF's production is incomplete and partially illegible.

         Jones is entitled to the requested information in a fully usable, unaltered

format. To the degree that BNSF has any copies of the ICP plan from 2012

through the present that have not been produced, those copies must be produced.

         D. Request for Production 50

         Jones asked that BNSF:



1
 "Exhibit 1" is a spreadsheet showing monthly statistics for a single employee, including work
hours, total pay, and station and division rankings. (Doc. 40-2.)
                                             -22-
      Provide for inspection in native format a copy of all memoranda,
      documents, records, information, ESI, notes, photographs, and/or other
      information related to the claims or defenses of any party in this matter
      found in any of the following databases and/or non-custodial sources of
      ESI:

             a.      IBM File Network Space;
             b.      Transportation Support System;
             C.      Shared R Drive;
             d.      Safety Issue Resolution Process;
             e.      Shared Drive containing Rule Books;
             f.      Higher Ground;
             g.      SAP·
             h.          '
                     Express;
             1.      Labor Relations Claims Management System;
            J.       Best Way System Dashboard Terminal Reports; and/or
             k.      Data Warehouse Dashboard Data.

(Doc. 31-1 at 65.)

      BNSF objected to the response, contending that it is "overly broad, unduly

burdensome, irrelevant, and not proportional to the needs of the case as it demands

the search of numerous ill defined 'databases,' without regard to whether any

discoverable information is reasonably likely to be found there, and without any

consideration of the burden in doing so." (Doc. 31-1.) BNSF asks the Court to

deny Jones's motion as to Request for Production No. 50 in its entirety, on the

grounds that it is unreasonably vague.

      The Court finds that Jones's request is sufficiently clear. This is a relatively

narrow lawsuit relating to an alleged discriminatory termination, and the defense is

that the termination was not discriminatory. "[A] person of ordinary intelligence


                                         -23-
[would know] what documents are required," and a sophisticated business entity

such as BNSF should have no trouble conducting the requested search. Wright,

Miller, & Marcus, 8B Federal Practice & Procedure§ 2211 (3d ed. 2019)

      BNSF's wholesale objection to producing electronically stored information

on the grounds of burden is without merit. Electronically stored information

differs from other documents in form but not kind. Yes, digitization means that

there is more information than there would have otherwise been. However,

sophisticated corporate entities have the ability to effectively find digital

information when they need to, which is exactly why they store that information

electronically in the first instance. BNSF's claim that it is difficult to search the

databases in which BNSF chooses to store information carries little weight.

      Jones has listed specific databases and suggested search terms. BNSF

describes Jones's request as "a mandate on how BNSF should conduct discovery

and dictate what databases should be searched for nonspecific information." (Doc.

44 at 12.) BNSF's argument, then, is that Jones's request is both too specific and

too unclear. But it cannot be both. In the absence of any suggestion from BNSF

regarding how it can provide discoverable information responsive to Request for

Production No. 50, the Court will adopt the specific search terms and databases

Jones identified in his communications with BNSF.




                                         -24-
      BNSF therefore must search the identified databases for ten search terms

of Jones's choosing.

      E. Depositions

      Finally, Jones asks the Court for an order compelling answers from

witnesses "[t]o the extent [they] have refused to answer deposition questions"

beyond the scope of the issues briefed in response to BNSF's First Motion for a

Protective Order, discussed above at pages 15-20. For example, Jones identifies

former BNSF manager Dan Fransen, who refused to answer deposition questions

on the grounds that the questions asked were "personal." (Doc. 40-5.) As

discussed at length earlier in this Order, the standard for admissibility at trial does

not govern the standard for discoverability. A deponent may avoid answering a

question "only when necessary to preserve a privilege, to enforce a limitation

ordered by the court, or to present a motion [to terminate or limit]." Fed R. Civ. P.

30(c)(2). Moreover, even if there is no objection to relevance during the

deposition, and the deponent answers the question, a relevance objection can be

made at trial. Fed. R. Civ. P. 32(d)(3)(A). Discomfort is not a valid ground for

objection. Jones shall have the opportunity to redepose those witnesses who

refused to answer questions.

      However, because it is unlikely that redepositions are likely to lead to

significant, non-cumulative information, the Court will not order BNSF to pay the


                                         -25-
related costs of discovery. Thus, BNSF shall make available for redeposition

those witnesses who refused to answer Jones's questions in their initial depositions.

   IV.    BNSF's Second Motion for a Protective Order (Doc. 45)

      BNSF 's Second Motion for a Protective Order relates to the confidentiality

designation applicable to ICP and PMP documents, including training documents.

At issue is the level of protection these documents should be afforded in this and

future litigation. BNSF argues that the documents involve confidential business

information and implicate privacy interests of non-parties. Jones argues that: (1)

the public interest in access to court proceedings outweighs the individual privacy

interests involved; (2) the documents are stale and accordingly do not deserve

protection; and (3) the documents are likely to arise in future litigation, and future

time and expense could be spared by placing them into the public domain. The

Court summarily rejects Jones's third argument, which is not supported by any

legal authority.

      As discussed above, see supra p. 12-15, BNSF has produced certain ICP

and PMP documents, and others will be produced to Jones following publication of

this Order. BNSF designated those previously produced as "Confidential-

Attorneys' Eyes Only," a category of protection defined in the parties' stipulated

protective order. BNSF also produced general PMP training-related documents,

including a video, which were marked as "Confidential," affording them slightly


                                         -26-
less protection than the more personal ICP and PMP materials. Pursuant to the

terms of that protective order, Jones challenged BNSF's designations, and BNSF

filed its motion for Court resolution of the issue. (Doc. 46-1.)

      The question now is whether BNSF's designations should stand. The Court

finds that, at least at this stage of litigation, they should. If the documents become

part of the record at trial, the Court will determine at that time whether they should

be sealed. See Pintos v. Pac. Creditors Ass 'n, 605 F.3d 665, 678 (9th Cir. 2010);

see also Frost v. BNSF Ry. Co., CV 15-124-M-DWM (D. Mont. Oct. 10, 2019).

      The Court "may, for good cause, issue an order to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense." Fed R.

Civ P. 26(c)(l). Although the Court disagreed with BNSF that individual

employees' ICP and PMP materials involved privacy interests so compelling as to

avoid disclosure entirely, see supra p. 12-15, it nonetheless recognizes that the

employees have a reasonable and significant interest in avoiding public

dissemination of their salaries and performance reviews. See, e.g., Wisdom v. US.

Tr. Program, 232 F. Supp. 3d 97, 126 (D.D.C. 2017); Oliver ffyman, Inc. v.

Eielson, 282 F. Supp. 3d 684, 706 (S.D.N.Y. 2017). And BNSF, which takes

precautions to avoid sharing its proprietary training materials outside of the

company, has sufficiently demonstrated that it reasonably views these materials as

confidential. (Doc. 46-8.)


                                         -27-
        Thus, the Court grants BNSF 's motion, finding that the categories set forth

in the parties' stipulated protective order should be applied. All ICP and PMP

documents relating to individual employees shall be treated as marked

"Confidential-Attorneys' Eyes Only," whether the documents were previously

disclosed or made available to Jones pursuant to this Order. The training materials

shall be treated as "Confidential" materials under the terms of the parties'

protective order. The Court reserves ruling on the issue of whether these

materials shall be sealed if they ultimately become part of the trial record.

   V.      Award of Expenses

        Pursuant to Federal Rules of Civil Procedure 26(c)(3) and 37(a)(5), the

Court "must, after giving an opportunity to be heard, require the party or deponent

whose conduct necessitated the motion, the party or attorney advising that conduct,

or both to pay the movant' s reasonable expenses incurred in making the motion,

including attorney's fees" unless "the opposing party's nondisclosure, response, or

objection was substantially justified" or "other circumstances make an award of

expenses unjust." "If the motion is granted and part and denied in part, the court

... may, after giving an opportunity to be heard, apportion the reasonable expenses

for the motion." Fed. R. Civ. P. 37(a)(5)(C).

        The Court finds that an award of fees and expenses would be unjust in this

case. Notwithstanding the efforts of the parties to resolve their discovery disputes,


                                         -28-
many issues remained unresolved. The Court trusts that counsel discern a pattern

and consistency in how the judges in this district view these discovery issues, and

that counsel will perform their future discovery obligations mindful of the

discovery orders in Brewer, Wooten, and now this case. Because neither party has

fully prevailed on the motions addressed in this Order, the Court will not award

fees and expenses.

      Accordingly, IT IS ORDERED that:

      (l)PlaintiffKeith Jones's First Motion to Compel (Doc. 30) is GRANTED

         in part and DENIED in part, as outlined previously in this Order;

      (2)Defendant BNSF's First Motion for a Protective Order (Doc. 36) is

         GRANTED in part and DENIED_in part, as outlined previously in this

         Order;

      (3)PlaintiffKeith Jones's Second Motion to Compel (Doc. 39) is

         GRANTED in part and DENIED in part, as outlined previously in this

         Order;

      (4)Defendant BNSF's Second Motion for a Protective Order (Doc. 45) is

         GRANTED, as outlined previously in this Order; and

      (5)Each party shall bear its own costs and fees incurred in briefing the

         motions discussed in this Order and complying with the terms of this

         Order.


                                       -29-
       IT IS FURTHER ORDERED that BNSF shall produce to Jones, subject to

the parties' stipulated protective order, those documents that have been produced in

camera and docketed as Docs. 33-1 through 33-9 and 33-18 through 33-45.

       IT IS FURTHER ORDERED that the deadlines to complete the obligations

ordered above are as follows:

       ( 1) The parties shall serve answers and responses to written discovery on or

           before January 3, 2019;

       (2)The parties shall complete all depositions on or before January 10, 2019;

       (3)Jones shall supplement his expert opinions and/or provide new expert

           disclosures, as provided in paragraph I(C) above, on or before February

           10, 2019 2 ; and

       (4)The motions deadline and trial setting remain as previously ordered (see

           Doc. 19), as the Court does not view this Order and the parties'

           associated obligations as constituting compelling reasons for a

           continuance.




2
  The parties are reminded, as provided in the scheduling order in this case (Doc. 19), that they
are free to stipulate to the extension of any deadlines that do not impact the Court's ability to
resolve motions and otherwise prepare for trial.
                                               -30-
              Jt;i
DATED this _l_l _ day ofDecember, 2019.




                                     Dana L. Christensen, Chief Judge
                                     United States District Court




                              -31-
